UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-8027



ITZHAK SHALOM,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Benson Everett Legg, Chief District Judge.
(CA-04-311-BEL)


Submitted:   April 28, 2005                   Decided:   May 5, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Itzhak Shalom, Appellant Pro Se. Barbara Slaymaker Sale, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Itzhak Shalom appeals from the district court’s order

denying in part and granting in part his Fed. R. Crim. P. 41(g)

motion for the return of seized property.         We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.         See Shalom v. United

States, No. CA-04-311-BEL (D. Md. Nov. 8, 2004).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -